Exhibit 10.1

 

REINSTATEMENT AND AMENDMENT

OF INVENTORY FINANCE RIDER AND PURCHASE ORDER FINANCE RIDER TO

ACCOUNTS RECEIVABLE PURCHASING AGREEMENT

 

    This REINSTATEMENT AND AMENDMENT OF INVENTORY FINANCE RIDER AND PURCHASE
ORDER FINANCE RIDER TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT (“Agreement”) is
dated as of September 16, 2014, and agreed to by and between XPLORE TECHNOLOGIES
CORPORATION OF AMERICA, a Delaware corporation ("Seller"), and DSCH CAPITAL
PARTNERS, LLC, d/b/a FAR WEST CAPITAL, a Texas limited liability company
("Purchaser"). All capitalized terms used and not defined in this Agreement
shall have the meanings ascribed to them in the Inventory Finance Rider or the
Purchase Order Rider (each as defined below), as applicable, or, if not therein
defined, such terms shall have the meanings ascribed to them in the Uniform
Commercial Code, as codified in the state of Texas.

 

RECITALS

 

WHEREAS, Seller and Purchaser have entered into that certain Accounts Receivable
Purchasing Agreement, dated December 10, 2009, which agreement was later amended
on April 29, 2010 pursuant to that certain First Amendment and Purchase Order
Finance Rider to Accounts Receivable Purchasing Agreement; and again amended on
February 23, 2011, pursuant to that certain Second Amendment to Accounts
Receivable Purchasing Agreement; and again amended on August 26, 2011, pursuant
to that certain Inventory Finance Rider to Accounts Receivable Purchasing
Agreement; and again amended on December 30, 2011, pursuant to that certain
Third Amendment to Accounts Receivable Purchasing Agreement; and amended again
on February 29, 2012, pursuant to that certain Fourth Amendment to Accounts
Receivable Purchasing Agreement; and amended again on June 29, 2012 pursuant to
that certain Fifth Amendment to Accounts Receivable Purchasing Agreement (the
Accounts Receivable Purchasing Agreement dated December 10, 2009, including all
subsequent amendments, modifications and riders thereto is hereby referred to as
the “ARPA”); and

 

WHEREAS, under the ARPA Purchaser from time to time (and at its discretion),
purchases from Seller certain of Seller’s accounts receivable; and

 

WHEREAS, under the April 29, 2010 First Amendment and Purchase Order Finance
Rider to Accounts Receivable Purchasing Agreement (the “Purchase Order Rider”),
Purchaser would from time to time make advances to Seller against eligible
purchase orders as described in the Purchase Order Rider; and

 

WHEREAS, under the August 26, 2011 Inventory Finance Rider to Accounts
Receivable Purchasing Agreement (the “Inventory Finance Rider”), Purchaser would
from time to time make advances to Seller against Seller’s eligible inventory as
described in the Inventory Finance Rider; and

 

WHEREAS, the Inventory Finance Rider expired by its own terms; and

  

 
Page 1 of 5

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

WHEREAS, the Purchase Order Rider was overridden by the Inventory Finance Rider;
and

 

WHEREAS, the parties now wish to reinstate the terms of both the Purchase Order
Rider and the Inventory Finance Rider, as modified and amended by this
Agreement, and to make certain other adjustments to their relative rights and
obligations under the ARPA and all documents and agreements executed by the
parties in connection therewith (the “Transaction Documents”), all as more
particularly set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties agree as follows:

 

1.     Amendment to ARPA. The definition of “Eligible Accounts” contained in
paragraph 1.15 of the ARPA is deleted in its entirety and replaced with the
following:

 

 

1.15

“Eligible Account” - an Account which is acceptable for purchase as determined
by Purchaser in the exercise of its sole judgment and discretion. Without
limiting the generality of the foregoing, Purchaser may determine that an
Account is not an Eligible Account, regardless of the creditworthiness of the
Account Debtor or any other factor, if purchasing such Account would cause the
unpaid balance of all Purchased Accounts to exceed the Maximum Amount.

 

2.     Reinstatement of Inventory Finance Rider.     The terms of the Inventory
Finance Rider, as amended and modified by this Agreement, are hereby reinstated.
The foregoing notwithstanding, this Agreement shall not prejudice Purchaser’s
exercise of the rights conferred upon it by the ARPA or any Transaction
Document.      

 

3.     Amendments to Inventory Finance Rider.

 

3.1     Amendment to Paragraph 2.1: Paragraph 2.1 of the Inventory Finance Rider
is deleted in its entirety and replaced with the following:

 

2.1     Advance Amounts. Provided there is no existing or continuing Event of
Default under the ARPA or this Rider, Purchaser may from time to time make
advances to or for the benefit of Seller in an aggregate amount up to and not to
exceed One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00),
which advances shall be subject to all of the terms and conditions of the ARPA
and shall be revolving, consisting of advances against Seller’s Eligible
Inventory (as defined in section 2.7 below) as follows: Advances shall be in
amounts up to the sum of thirty percent (30.00%) of all Eligible Inventory, and
at no time shall any advance hereunder exceed forty percent (40%) of all total
outstanding Purchased Accounts, excluding Purchased Accounts aged over ninety
(90) days. Eligible Inventory will be valued at the lower of cost or market
value.

  

 
Page 2 of 5

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

3.2     Amendment to Paragraph 2.7. The Eligible Inventory requirement contained
in paragraph 2.7(i) of the Inventory Finance Rider, referring to tablet models
C3, C4 and C5 and any accessories thereto, is deleted in its entirety.

 

3.3      Amendment to Paragraph 7.1. Paragraph 7.1 of the Inventory Finance
Rider is deleted in its entirety and replaced with the following:

 

7.1     The Rider shall automatically terminate upon the termination of the
ARPA, unless earlier terminated by Purchaser pursuant to the terms of this
Paragraph 7. Notwithstanding any provision herein to the contrary, all amounts
outstanding hereunder shall be immediately due and payable upon the occurrence
of an Event of Default, as defined herein, or upon the termination date,
whichever first occurs.

 

4.     Reinstatement of Purchase Order Rider. Notwithstanding the language
contained in paragraph 1.4 of the Inventory Finance Rider, the terms of the
Purchase Order Rider are hereby fully reinstated and legally in effect as of the
effective date of this Agreement. The foregoing notwithstanding, this Agreement
shall not prejudice Purchaser’s exercise of the rights conferred upon it by the
ARPA or any Transaction Document.

 

5.     Reaffirmations. As a material inducement to Purchaser to enter into this
Agreement, Seller does hereby (a) remise, release, acquit, satisfy and forever
discharge Purchaser, and all of the past, present and future officers,
directors, employees, agents, attorneys, representatives, participants,
successors and assigns of Purchaser, from any and all claims, demands,
liabilities, obligations, expenses, damages, judgments, executions and causes of
action of any nature whatsoever, whether at law or in equity, either now accrued
or hereafter maturing and whether known or unknown, which Seller now has or
hereafter can, shall or may have by reason of any matter, cause or thing, from
the beginning of the world to and including the date of this Agreement,
including specifically, but without limitation, matters arising out of, in
connection with or relating to (i) the obligations evidenced by the Transaction
Documents, and (ii) any other relationship, agreement or transaction between
Seller and Purchaser or any of their respective subsidiaries or affiliates; and
(b) covenant and agree never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against Purchaser or any subsidiaries or affiliates of
Purchaser, or any of its past, present or future officers, directors, employees,
agents, attorneys, representatives, participants, successors or assigns, by
reason of or in connection with any of the foregoing matters, claims or causes
of action, provided, however, that the foregoing release and covenant not to sue
shall not apply to any claims arising after the date of this Agreement with
respect to acts, occurrences or events which arise after the date of this
Agreement.

 

6.     Incorporation of Riders. It is understood that the terms of the Purchase
Order Rider and Inventory Finance Rider are incorporated into the ARPA. The
foregoing notwithstanding, in the event of an irreconcilable conflict or
inconsistency between the provisions of any Transaction Document and the
provisions of the Inventory Finance Rider and/or Purchase Order Rider, the
provisions contained in the applicable rider shall control. All obligations
incurred by Seller under the Inventory Finance Rider and Purchase Order Rider
are “Obligations,” as defined in the ARPA, and are secured by a first-lien
security interest in the Collateral.

  

 
Page 3 of 5

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

7.     All Other Terms to Remain the Same. All terms of the reinstated Inventory
Finance Rider and Purchase Order Rider that are not expressly amended or
modified by this Agreement shall remain unaffected by this Agreement and shall
continue in full force and effect.

 

8.     Miscellaneous.

 

 

a.

Seller agrees to pay all costs and expenses incurred by Purchaser in connection
with the execution and administration of this Agreement and the reinstatement
and modification of the Purchase Order Rider and Inventory Finance Rider and any
other documents executed in connection herewith.

 

 

b.

Any default by Seller in the performance of its obligations under this
Agreement, the Purchase Order Rider or the Inventory Finance Rider constitutes a
default under the Transaction Documents and will allow Purchaser to exercise all
of its remedies set forth in the Transaction Documents.

 

 

c.

This Agreement may be executed in multiple counterparts, each of which
constitutes an original instrument, but all of which constitute the same
agreement.

 

          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

 

 

PURCHASER:

 

SELLER:

 

 

 

DSCH CAPITAL PARTNERS, LLC

 

Xplore Technologies Corporation of America

DBA FAR WEST CAPITAL

 

 

 

 

 

     

By: /s/ Brian Center

 

By: /s/ Michael J. Rapisand

Name: Brian Center

 

Name: Michael J Rapisand

Title: President

 

Title: Chief Financial Officer 

Address: 4601 Spicewood Springs Rd

 

Address: 14000 Summit Drive, Suite 900

Building 2, Suite 200   Austin, TX 78728

Austin, TX 78759

 

 

 

 
Page 4 of 5

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

ACKNOWLEDGMENT AND AGREEMENT

OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of XPLORE TECHNOLOGIES
CORPORATION OF AMERICA, a Delaware corporation (“Seller”), to DSCH CAPITAL
PARTNERS, LLC d/b/a FAR WEST CAPITAL, a Texas limited liability company (the
“Purchaser”), pursuant to that certain Corporate Guaranty and Suretyship (the
“Guaranty”), dated on or around December 10, 2009, and executed in connection
with that certain Accounts Receivable Purchasing Agreement (the “ARPA”), of even
date therewith, between Seller and Purchaser, hereby (i) acknowledges receipt of
the foregoing Reinstatement and Amendment of Inventory Finance Rider and
Purchase Order Rider to Accounts Receivable Purchasing Agreement (the
“Agreement”); (ii) consents to the terms and execution thereof; (iii) reaffirms
its obligations to Purchaser for Seller’s obligations under the ARPA, as well as
the Inventory Finance Rider and Purchase Order Rider, as reinstated and amended
under the foregoing Agreement; and (iv) acknowledges that Purchaser may amend,
restate, extend, renew or otherwise modify the ARPA, the Inventory Finance
Rider, the Purchase Order Rider and any indebtedness or agreement of Seller, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing any of the Purchaser’s rights under the Guaranty.

 

Xplore Technologies Corp.
By:   /s/ Michael J. Rapisand

Name:   Michael J. Rapisand

Title:     Chief Financial Officer

Date: _September 16, 2014                            

Address: 14000 Summit Drive, Suite 900                         

Austin, TX 78728

 

 

Page 5 of 5